Citation Nr: 0204014	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  89-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial 40 percent rating for service-
connected thoracolumbar spine scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had verified active service from April 1983 until 
February 1988.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 1988 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted entitlement to service connection for 
thoracolumbar spine scoliosis, and assigned a 30 percent 
evaluation with a 10 percent pre-induction evaluation being 
subtracted effective February 1988.  In view of the need for 
further development, the Board remanded this case in November 
1989, August 1992, and March 1995, and October 1997.

In November 1989, the Board remanded this case to the RO for 
further development.  A personal hearing was conducted in 
January 1990, and the hearing officer rendered a decision on 
September 9, 1991.  The hearing officer determined that the 
veteran was entitled to a 40 percent evaluation for the 
thoracolumbar scoliosis as opposed to her prior 30 percent 
evaluation.  He stated that no pre-service 10 percent 
deduction should be made because the degree of disability 
that existed at the time of entrance into service could not 
be factually determined.  A September 1991 RO rating decision 
implemented that decision, and granted the veteran a 40 
percent rating for her service-connected thoracolumbar spine 
scoliosis, effective from February 1988.

In its October 1997 decision, the Board referred the issue of 
a total disability rating based on individual unemplyability 
(TDIU) to the RO.  In a December 2000 statement, the veteran 
reported that she did not wish to pursue the issue of a TDIU.  

In its October 1997 decision, the Board also denied the issue 
of service connection for a bilateral knee disability.  





FINDINGS OF FACT

1.  Throughout the period from the grant of service 
connection to the present, the veteran's low back has not 
exhibited persistent symptoms compatible with sciatic 
neuropathy with characteristic pain; the veteran has also not 
had demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings associated with her low back.  

2.  Throughout the period from the grant of service 
connection to the present, even considering pain on motion 
(even during flare-ups), weakened movement, excess 
fatigability, and incoordination, the veteran's scoliosis of 
the lumbar spine is not the equivalent of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with neurological findings 
appropriate to the site of the diseased disc. 

3.  Throughout the period from the grant of service 
connection to the present, the veteran's thoracic scoliosis 
has been manifested by moderate limitation of motion; there 
is no evidence of thoracic ankylosis.


CONCLUSIONS OF LAW

1.  The initial 40 percent rating assigned for scoliosis of 
the lumbar spine is appropriate.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 5293 (2001).

2.  A separate 10 initial percent rating for moderate 
limitation of motion of the thoracic spine is warranted. 38 
U.S.C.A.§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4,14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5288, 5291 (2001). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Here, the service medical records show that the veteran was 
discharged from active service in February 1988 due to 
medical disability following physical evaluation board 
proceedings.  The medical board determined that the veteran 
had progressive thoracolumbar scoliosis with degenerative 
arthritis and secondary spinal stenosis at the L1-2 and L4-5 
levels with associated neurogenic claudication to the left 
lower extremity.  The scoliosis was noted to have pre-existed 
service, but was found to have been aggravated in service.  
The veteran was granted entitlement to service connection for 
scoliosis, thoracolumbar spine, in an August 1988 rating 
decision.  A rating analogous to intervertebral disc syndrome 
under Diagnostic Code 5299-5293 was assigned.  Since 
discharge, the veteran has been treated at VA and private 
facilities.  

In an April 1988 VA examination, the examiner diagnosed the 
veteran with idiopathic scoliosis of the thoracolumbar spine.  

According to an October 1989 report from the University 
Hospital located in Newark, New Jersey, the veteran had a 
diagnosis of scoliosis with degenerative arthritis and 
secondary spinal stenosis at the L1-2 and L4-5 levels.  
Sensory examination findings were consistent with lesion.  

In January 1990, the veteran offered testimony regarding her 
disability at a personal hearing.  At that time, the case was 
in remand status.  She testified that during service, it was 
her intention to have a military career, but she fell and 
aggravated her back condition that existed prior to her entry 
into service.  She testified that the condition was noted 
when she entered the reserves in 1976.  She indicated that 
even when diagnosed with scoliosis during her youth, the 
physicians informed her that her activities would not have to 
be limited, and there was no need for medication.  She 
maintained that difficulties with her scoliosis worsened 
after she sustained the fall during service.  Since that 
time, her condition has required the wearing of a brace and 
the need for pain medication.  She also noted that in 
addition to back pain and restricted activities, she has pain 
in her legs and knees.  She also noted that potential 
employers, including the United States Post Office, refused 
to offer her employment due to her scoliosis.  

A VA examination was conducted in April 1991, and the 
examiner reported a diagnosis of thoracolumbar scoliosis.  
The examiner observed that the veteran had difficulty rising 
from a chair and ambulating, and used a cane to get around.  
The examination report also reflected that there was an 
obvious thoracolumbar scoliosis with findings of rotation 
deformity and a rib hump on the right side.  It was noted 
that there the pelvis appeared level, and that forward 
flexion was to 40 degrees, extension was to neutral, and 
bending and rotation were to 10 degrees.  The examiner 
observed that the veteran raised onto her toes and heels, and 
that straight leg raising was negative.  The reported 
impression from the x-rays was severe left scoliosis.  

In November 1992, the veteran underwent a MRI of the thoracic 
and lumbar spine at University Hospital of Cleveland.  The 
examiner reported an impression of severe S-shaped scoliosis 
of the thoracolumbar spine without definite evidence of canal 
stenosis or neural foraminal narrowing.  The examiner 
cautioned that the study was limited due to the veteran's 
severe scoliosis.  

In August 1993 a VA examination was conducted.  The reported 
impression was that of scoliosis, and sensory ataxia of 
unclear etiology, likely related to the scoliosis.  The other 
examiner reported that the veteran walked with a slightly 
stooped posture, that there was no fixed deformity, and that 
there was spasm of the paravertebral muscles of the lumbar 
spine particularly of the upper lumbar spine.  The lumbar 
spine ranges of motion were: 20 degrees forward flexion; 15 
degrees backward extension; 30 degrees left and right lateral 
flexion; 20 degrees right and left rotation.  It was reported 
that there was pain predominately on forward flexion.  The 
straight leg raising was negative bilaterally.  The reported 
diagnosis was thoracolumbar scoliosis with right rib cage 
deformity.  The examiner included a discussion regarding 
arthritis given the reported history.  The examiner concluded 
that although a 1991 x-ray did not reveal findings of 
arthritis, previous x-ray reports indicated evidence of 
arthritis, and, therefore, it was to be concluded that the 
veteran had arthritis of the spine.  It was further noted 
that the veteran had referred to a copy of a CT scan, but the 
copy of the CT scan was not in the claims folder when 
reviewed.  The x-ray reports from the examination revealed 
very severe scoliosis of the lumbar spine to the left and 
very severe scoliosis of the lower 2/3 of the dorsal spine to 
the right with minimal kyphosis in the mid dorsal spine.   

In August 1993, a VA examination for diseases of the spinal 
cord was conducted.  Physical examination revealed absent 
vibration sense to the toes bilaterally, but intact at the 
ankles.  The veteran had a sensory ataxia.  Motor examination 
revealed 4+ to 5 strength bilaterally but otherwise strength 
was normal.  Reflexes in the lower extremities were normal.  
She had a significantly decreased pin sense circumferentially 
to the knees on both sides, but otherwise her neurological 
examination was normal.  The examiner's impression was 
scoliosis and sensory ataxia of unclear etiology, likely 
related to the scoliosis.  

In accordance with the Board's March 1995 remand, a VA 
orthopedic examination was conducted that July.  The examiner 
diagnosed severe idiopathic scoliosis of the thoracolumbar 
spine, symptomatic.  The following objective findings were 
noted: the veteran walked with a cane; she was able to lift 
herself up on tip-toes and heels; she stood with an obvious, 
severe scoliosis of the thoracic spine to her right and the 
lumbosacral spine to the left; the shoulders were level; and 
the pelvis was tilted towards the left, and the left pelvic 
rim was about a half an inch below the level of the right 
side.  She denied pain on palpation of the dorsal lumbar 
spine; denied pain on palpation of the paravertebral 
musculature of the upper and lower back; no palpable muscle 
spasms; some tenderness with deep palpation of the 
lumbosacral junction; and palpation of both SI joints and 
both sciatic notches nontender.  Thoracolumbar ranges of 
motion were: 45 degrees forward flexion minus 33 degrees for 
hip flexion; 11 degrees extension minus 4 degrees for hip 
extension; 26 degrees left lateral flexion; 20 degrees right 
lateral flexion; and 45 degrees left and right rotation.  The 
radiographic studies revealed: severe scoliosis of the 
thoracic spine, convex to the right and of the lumbosacral 
spine convex to the left using the Cobb method; thoracic 
scoliosis measured 77 degrees between T6 and T12; and 
lumbosacral scoliosis measured 50 degrees between T12 and S1.   

A spinal cord injuries examination was also conducted in July 
1995.  The examiner reported these objective findings: no 
organic cerebral, cranial nerve, bulbar, or cerebellar 
abnormality; upper extremities were neurologically intact; 
some lumbar tenderness, with reduction of sensation in the 
gluteal region and lower extremities which did not follow a 
clear-cut nerve or loop distribution; patella and Achilles 
reflexes present and symmetrical; plantar response was 
physiologic; no swaying on Romberg test; and straight leg 
raising possible to 50 degrees on the right and 75 degrees on 
the left, limited by low back pain.  The examiner reported 
the following evaluation: partial impairment; no bladder or 
bowel incontinence; and subjective sensory impairment of the 
lower extremities.  The diagnosis was lumbar levoscoliosis 
with chronic lumbar lower extremity pain, without signs of 
acute radiculopathy at that time.  

The veteran underwent a VA examination in March 1998.  The 
veteran had pain with motion, and could forward flex 55 
degrees, extend to neutral, bend and rotate 20 degrees with 
pain throughout the range of motion.  There was some pain, 
soreness, and tenderness to palpation generalized around the 
thoracolumbar spine.  Diagnosis was thoracolumbar scoliosis 
with degenerative disc disease and stenosis.  Under 
conclusions, the examiner stated that all the knee symptoms 
seemed to be neurologic coming from her spine.  The examiner 
commented that flare-ups were going to aggravate it and cause 
her to have more fatigability and make her more tired.  The 
examiner commented that he would obtain the other neurologic 
findings in a neurologic examination to se if the veteran had 
any other ataxic findings other than the sensory loss.  The 
examiner stated that the pain would certainly limit her 
motion as well as the flare-ups, but that any added degree 
could not be determined unless the veteran would be examined 
at that time.  The examiner stated that he could not 
distinguish any other service-connected or other coexisting 
problems which were added to the pain or problem and could 
not detect any other knee problem associated with this.  

A VA x-ray report from March 1998 noted scoliosis of the 
lumbar spine with curvature toward the right side with 
associated early minimal degenerative arthritic changes.  

The veteran underwent a VA neurological examination in April 
1998, but the examiner stated that he did not have the claims 
file available to review.  The veteran complained of numbness 
in her lower extremities from the knees down since the time 
of her fall in 1986.  

The veteran was afforded an MRI in April 1999.  The 
examiner's impression was there was an s-shaped scoliosis 
present at the thoracolumbar junction.  There was no 
associated herniated disc, canal stenosis, or syrinx.  

A VA x-ray from June 2000 showed that there was advanced 
scoliosis of the thoracolumbar spine with lateral 
subluxation, spondylosis, and degenerative disc disease 
predominating at the levels of T11-12.  There was diffuse 
facet arthropathy, but no evidence of compression injury.  

The veteran underwent a VA examination in June 2000.  The 
veteran described flare-ups in her back where she had to take 
medication or go to bed because of increased back pain, but 
stated that she had back pain present all of the time.  She 
stated that she used a cane some of the time, but did not use 
it all of the time.  She still had some paresthesias to the 
lower extremities, but had not had any surgery.  The veteran 
stated that she had worked ever since she got out of service, 
and still continued to work doing office-type work, but that 
she missed work occasionally because of her back.  

Range of motion was limited with pain.  Forward flexion of 
the dorsal lumbar spine was 90 degrees, backward extension 
was 10 degrees, lateral flexion was 15 degrees bilaterally, 
and rotation was 25 degrees bilaterally.  Normal range of 
motion for flexion was 0-95, extension of 0-50, lateral 
flexion of 0 to 40, and rotation of 0-35.  All of these 
movements caused pain.  There was no fatigue, weakness, lack 
of endurance or incoordination, and the examiner stated that 
it would be pure speculation to estimate any additional loss 
of motion caused by flare-ups.  No objective displays of pain 
were elicited on the examination.  There was painful motion, 
but no paraspinal muscle spasm, and no weakness or 
tenderness.  The posture was good with no fixed deformity.  
There was no atrophy or spasm noted.  There was no definite 
neurological deficit.  The veteran had normal sensation in 
the lower extremities to sharp, dull, and fine touch, and 
normal motor function, and reflexes.  The veteran denied any 
problems with her knees, but did have a slight limp on 
ambulation, and used a cane.  The ataxia was felt to be 
associated with her service-connected back pain.  There were 
no objective displays of pain, and no coexistent non service-
connected disabilities were found.  Diagnosis was advanced 
scoliosis of the thoracolumbar spine with lateral 
subluxation, spondylosis, and degenerative disc disease 
predominating at the levels of T11-12.  

The examiner also stated that the veteran had degenerative 
arthropathy substantiated by current x-ray findings.  The 
examiner wrote that there was no spinal stenosis at the L1-2 
and L4-5 levels, and that the veteran's current 
manifestations of the service-connected back disorder did not 
include symptoms involving either knee.  The examiner also 
noted that the veteran had ataxia due to her service-
connected back disorder. 


Analysis

The veteran has been informed of the evidence necessary to 
substantiate her claim and provided an opportunity to submit 
such evidence.  She was informed of such evidence in the 
August 2001 Supplemental Statement of the Case, and a 
February 2001 letter regarding the Veterans Claims Assistance 
Act of 2000.  Moreover, VA has conducted reasonable efforts 
to assist her in obtaining evidence necessary to substantiate 
her claim.  She has not identified any additional, relevant 
evidence that has not been requested or obtained. 

For the aforementioned reasons, there is no reasonable 
possibility that further notification or assistance would aid 
in substantiating the claim.  38 U.S.C.A. § § 5103, 5103A 
(West Supp. 2001)); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. § 3.159).  Therefore, 
the case will not be remanded for further development.  

The veteran claims that the initial 40 percent rating 
assigned for her thoracolumbar spine scoliosis  was not 
proper.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

As the veteran is expressing dissatisfaction with the initial 
40 percent rating assigned following the grant of service 
connection for her thoracolumbar spine scoliosis, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  Because the RO 
considered all of the evidence following the grant of service 
connection, the veteran's claim is in appropriate appellate 
status.  

Service connection is currently in effect for thoracolumbar 
spine scoliosis under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5293.  The veteran's low back disability is 
rated as 40 percent disabling.  

A maximum rating of 40 percent is warranted under Diagnostic 
Code 5295 for severe lumbosacral strain, and under Diagnostic 
Code 5292 for severe limitation of motion of the lumbar 
spine.  Ratings in excess of 40 percent are not provided 
under those Codes.

Ankylosis of the lumbar segment of the spine at a favorable 
angle warrants a 40 percent rating.  A 50 percent rating 
requires fixation at an unfavorable angle. 38 C.F.R. Part 4, 
Diagnostic Code 5289.  The evidence does not show that the 
veteran has unfavorable ankylosis of the lumbar spine to 
warrant a 50 percent rating under Diagnostic Code 5289.  

Intervertebral disc syndrome where pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief is 
assigned a 60 percent disability rating.  Intervertebral disc 
syndrome with recurring attacks and intermittent relief is 
assigned a 40 percent disability rating where severe.   38 
C.F.R. § 4.71a, Diagnostic Code 5293.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  

Based on these decisions, in a December 1997 opinion, the 
General Counsel of the VA concluded that Diagnostic Code 5293 
for intervertebral disc syndrome involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  The General 
Counsel therefore concluded that pursuant to Johnson v. 
Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under this 
Diagnostic Code if the veteran has received less than the 
maximum evaluation under that Code. VAOPGCPREC 36-97.  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, even during flare-ups, 
weakened movement, excess fatigability, or incoordination 
should be noted.

In order for the veteran to be assigned a higher initial 
rating to 60 percent under Diagnostic Code 5293, the evidence 
must show persistent symptoms compatible with sciatic 
neuropathy with characteristic pain as well as demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  
Although the veteran has consistently complained of 
paresthesias to her lower extremities, at the veteran's June 
2000 VA examination, there was no spasm and no definite 
neurological deficit.  The veteran had normal sensation in 
the lower extremities to touch, as well as normal motor 
function and reflexes.  Similarly, although the veteran was 
noted to have sensory ataxia and spasm of the paravertebral 
muscles of the lumbar spine at her August 1993 VA 
examination, her neurological examination was described as 
normal.  At the July 1995 VA examination, it was found that 
there was some reduction of sensation in the gluteal region 
and lower extremities.  However, it was also found that the 
decrease in sensation did not follow a clear-cut nerve or 
loop distribution, and the examiner concluded that sensory 
impairment of the lower extremities was "subjective."  

Accordingly, while the competent evidence of record shows 
that the veteran has complained of paresthesias in her legs, 
and that she might have symptoms compatible with sciatic 
neuropathy, the evidence shows that these symptoms are not 
persistent, and furthermore, that she does not have 
neurological findings appropriate to the site of the diseased 
disc.  Therefore, she is not entitled to an initial rating of 
60 percent under Diagnostic Code 5293.

The veteran's disability picture must also be examined with 
consideration of the Office of General Counsel opinion 
VAOPGCPREC 36-97.  At the veteran's June 2000 VA examination, 
the examiner specifically stated that there was no fatigue, 
weakness, lack or endurance or incoordination, and that it 
would be pure speculation to estimate any additional loss of 
motion caused by flare-ups.  Therefore, even with pain on 
motion (even during flare-ups), weakened movement, excess 
fatigability, and incoordination considered, the veteran's 
disability is not the equivalent of persistent findings 
compatible with sciatic neuropathy, absent ankle jerk, or 
other neurological findings reflective of pronounced 
intervertebral disc syndrome, such that it would warrant a 60 
percent rating for intervertebral disc syndrome.  VAOPGCPREC 
36-97.



As the veteran is service-connected for thoracolumbar 
scoliosis, it must be determined whether the veteran is 
entitled to separate ratings for her thoracic and lumbar 
spine disabilities.  If she has symptoms for both her 
thoracic and lumbar spines, these findings may be rated 
separately as long as the symptomatology associated with each 
is separate and distinct, with no "overlapping."  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In the diagnostic code 
section regarding the spine, it is noted that both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  At the 
veteran's July 1995 VA examination, the examiner reported 
that thoracic scoliosis measured 77 degrees between T6 and 
T12, and lumbosacral scoliosis measured 50 degrees between 
T12 and S1.  Thus, the veteran's scoliosis is more than one 
segment of the thoracic spine, and she can be assigned 
separate ratings for her thoracic and lumbar spine 
disabilities.  

At the veteran's most recent VA examination in June 2000, 
range of motion of the dorsal lumbar spine was 90 degrees, 
backward extension was 10 degrees, lateral flexion was 15 
degrees, and rotation was 25 degrees bilaterally.  This 
limitation of motion is determined to be the equivalent of 
moderate limitation of motion of the thoracic spine which 
warrants a separate 10 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5291.  Severe limitation of motion of 
the dorsal spine also warrants a 10 percent rating under 
Diagnostic Code 5291.  For this reason, 10 percent is the 
highest possible rating for limitation of motion of the 
thoracic spine.  The veteran is not entitled to a higher 
separate rating unless the evidence shows ankylosis of the 
dorsal spine under Diagnostic Code 5288.  

However, the rating criteria in Diagnostic Code 5288 for 
ankylosis of the dorsal spine does not include loss of range 
of motion.  Therefore, sections 4.40 and 4.45, with respect 
to pain on motion, are not applicable. See Johnston v. Brown, 
10 Vet.App. 80 (1997).  Thus, 38 C.F.R. §§ 4.40 and 4.45 do 
not provide a basis for a higher rating in this case.  While 
the veteran has complained of pain in her dorsal spine, this 
pain is to be considered under Diagnostic Code 5291, for 
limitation of motion of the dorsal spine.  As already noted, 
the veteran's dorsal spine disability is already rated at the 
maximum schedular rating for limitation of motion of the 
dorsal spine.  As there is no evidence of dorsal ankylosis, 
there is no basis for the assignment of an increased or 
separate rating under the criteria of Diagnostic Code 5288.

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Also, while the evidence shows that 
sometimes the veteran misses work because of her low back, 
there is not marked interference with employment that 
manifests itself in ways that are not contemplated in the 
rating schedule.  There are no unusual manifestations 
regarding the veteran's disability.  In the absence of 
medical evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA orthopedic examinations to determine the 
severity of the veteran's low back disability.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

Finally, inasmuch as the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107 (b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

A separate 10 percent rating for scoliosis of the thoracic 
spine is granted, subject to the regulations governing the 
payment of monetary benefits.

The initial rating of 40 percent for the veteran's lumbar 
spine scoliosis was proper and is maintained.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



